Bischoff, J.
Upon the close of the evidence submitted for both parties to this action ■counsel for plaintiff requested the court to direct a verdict for the plaintiff. It then appeared unchallenged that the debt of the American Opera Company, Limited, for ■which defendant was sought to be held, was contracted before the alleged false report was signed and filed. The motion was opposed, and, the court having directed a verdict for the plaintiff, defendant’s counsel duly excepted to the ruling. In Young v. Godwin, 19 N. Y. Supp. 656, (the opinion wherein is handed down herewith,) the general term of this court reverse a judgment against the same defendant, recovered upon a state of facts substantially the same as appeared upon the trial of this action, and •concur in the construction of section 31, c. 611, Laws 1875, adopted by the supreme court in Torbett v. Godwin, (Sup.) 17 N. Y. Supp. 46, which is to the effect that the liability •of an officer of a corporation for signing and filing a false report attaches only to debts •of the corporation which were contracted subsequent to the time of the filing of the areport, and while he continues such officer. As the debt of the corporation for which (plaintiff’s recovery was directed in this action was contracted before the filing of the ¡report, it follows that the judgment here appealed from must also be reversed.
Judgment of the general and trial terms of the city court reversed, and new trial ordered, with costs to appellant to abide the event. All concur.